Citation Nr: 1003081	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  07-37 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

3.  Entitlement to service connection for a seizure disorder, 
claimed as due to head injury.  


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Claims 
Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2005 and July 2009 decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.

In July 2005, the RO denied service connection for PTSD and 
determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for a low back disorder.  The Veteran disagreed 
with this decision and a Statement of the Case (SOC) was 
furnished in October 2005.  In January 2006, the Veteran 
submitted a statement requesting reconsideration of the 
denial of service connection for PTSD and a low back disorder 
and he submitted additional lay evidence in support thereof.  
In January 2007, the RO again denied the claims and the 
Veteran subsequently perfected this appeal.  The evidence 
submitted in January 2006 was received prior to the 
expiration of the appeal period and therefore, this appeal is 
considered to stem from the July 2005 decision.  See 
38 C.F.R. § 3.156(b) (2009).  

In July 2009, the RO denied service connection for a seizure 
disorder claimed as due to head injury.  The Veteran also 
perfected an appeal of this issue.  

In December 2009, a videoconference hearing was held before 
the undersigned.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to assist the Veteran in the development of a 
claim.  This includes assisting with procuring relevant 
records and providing a VA examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

Following review of the claims file, the Board finds that 
additional development is needed.  

A May 2005 Social Security Administration (SSA) Notice of 
Award indicates that the Veteran became entitled to 
disability benefits beginning in November 2004.  On review, 
the claims file does not contain complete SSA records and it 
is unclear what disability or disabilities this award was 
based on.  Medical evidence pertaining to the Veteran's SSA 
claim is potentially relevant to the claims currently on 
appeal and SSA records should be requested.  See Murincsac v. 
Derwinski, 2 Vet. App. 363 (1992).

Evidence of record indicates that the Veteran receives 
treatment at the VA medical center (VAMC) in Salem, Virginia.  
The most recent records from this facility were printed in 
June 2009.  Updated records should be requested.  See 
38 C.F.R. § 3.159(c)(2).

In August 2006, the RO requested medical records from 
Carilion Giles Memorial Hospital.  On review of the claims 
file, it does not appear that a response was received.  
Pursuant to the duty to assist, a follow-up request should be 
made for these records.  See 38 C.F.R. § 3.159(c)(1).  

The Veteran contends that service connection is warranted for 
PTSD.  Throughout the course of this appeal, he has reported 
two stressors related to his duties as an engineer equipment 
repairman.  Due to a lack of specific details, such as dates 
of the incidents and names of individuals involved, the RO 
has been unable to verify these stressors.  In the November 
2007 Form 9, the Veteran raised an additional stressor.  He 
reported that while stationed at Ft. Leonard Wood, he was 
assaulted by fellow soldiers.  Review of service personnel 
and treatment records indicates the Veteran was assaulted in 
November 1973 and was hospitalized for three days for facial 
trauma and a non-displaced fracture of the anterior wall 
right maxillary sinus.  At the hearing, the representative 
argued that the assault is verified and is a contributing 
factor to the Veteran's PTSD.  

Evidence of record shows a current diagnosis of PTSD and the 
reported assault is verified.  Service connection, however, 
requires a link, established by medical evidence, between 
current symptoms and the in-service stressor.  See 38 C.F.R. 
§ 3.304(f) (2009).  Consequently, the Board finds that a VA 
examination is needed.  See 38 C.F.R. § 3.159(c)(4); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran also contends that service connection is 
warranted for a seizure disorder related to an in-service 
head injury.  As noted, service treatment records confirm the 
Veteran suffered facial trauma in November 1973.  At the 
hearing, the representative argued that this incident was the 
onset of the Veteran's seizure condition.  He stated that 
many medical articles, to include those from the Mayo Clinic, 
WebMD, and the Epilepsy Foundation, relate head trauma as a 
known cause for epileptic seizure conditions.  He further 
stated that many people who suffer traumatic head injury may 
not actually develop seizures until years later.  

Evidence of record includes diagnoses of complex partial 
seizures, dissociative episodes, and partial epilepsy.  
Diagnostic testing (EEG) in October 2003 revealed 
abnormalities consistent with a diagnosis of seizure 
disorder.

Given the evidence of current disability, the 
representative's arguments, and the absence of competent 
evidence sufficient to decide the claim, the Board finds that 
a medical examination is needed.  See 38 C.F.R. 
§ 3.159(c)(4); McLendon, supra.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	Request the following records 
concerning the Veteran from SSA: all 
medical records upon which the award of 
disability benefits was based.  All 
records obtained or any responses 
received should be associated with the 
claims file.

2.	Request records relevant to this appeal 
from VAMC Salem for the period from 
June 2009 to the present.  All records 
obtained or any responses received 
should be associated with the claims 
file.

3.	Send a follow-up request for records 
from Carilion Giles Memorial Hospital.  
If a current authorization is needed, 
it should be requested from the 
Veteran.  All records obtained or any 
responses received should be associated 
with the claims file.  

4.	The Veteran should be afforded a VA 
psychiatric examination, by an 
appropriate examiner, to determine the 
nature and etiology of the claimed 
PTSD.  The claims file must be 
available for review and the examiner 
should indicate whether it was 
reviewed.  

The examiner should be advised that at 
this time, the Veteran's only verified 
in-service stressor is the November 
1973 assault.  If additional stressors 
are verified or otherwise corroborated 
prior to the examination, the examiner 
should be notified.  

All tests and studies deemed necessary 
by the examiner should be performed.  
Based on a review of the claims file, 
clinical findings on examination, and 
accepted medical principles, the 
examiner is requested to offer an 
opinion as to whether the Veteran 
currently has a diagnosis of PTSD that 
is at least as likely as not (e.g., a 
50 percent or greater probability) 
related, in whole or in part, to the 
November 1973 assault.  In making this 
determination, the examiner is 
requested to address both the 
circumstances and severity of the 
reported assault as well as current 
findings.  

The examiner should provide a complete 
rationale for any opinions expressed.  

5.	The Veteran should be afforded a VA 
examination, by an appropriate 
examiner, to determine the nature and 
etiology of the claimed seizure 
disorder.  The claims file must be 
available for review and the examiner 
should indicate whether it was 
reviewed.  

All tests and studies deemed necessary 
by the examiner should be performed.  
Based on a review of the claims file, 
clinical findings on examination, and 
accepted medical principles, the 
examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the Veteran 
has a currently diagnosed seizure 
disorder that is related to active 
military service or events therein, to 
include the November 1973 assault that 
resulted in facial trauma and a non-
displaced fracture of the anterior wall 
right maxillary sinus.  In making this 
determination, the examiner is 
requested to address the impact, if 
any, of post-service events, to include 
the Veteran's history of alcohol and 
substance abuse.  

The examiner should provide a complete 
rationale for any opinions expressed.  

6.	After the development requested has 
been completed, the AMC/RO should 
review the examination reports to 
ensure that they are in complete 
compliance with the directives of this 
REMAND.  If the reports are deficient 
in any manner, the AMC/RO must return 
the reports to the examiner for 
completion.

7.	Upon completion of the above requested 
development and any additional 
development deemed appropriate, 
readjudicate the issues of (a) 
entitlement to service connection for 
PTSD; (b) whether new and material 
evidence has been submitted to reopen a 
claim of entitlement to service 
connection for a low back disorder; and 
(c) entitlement to service connection 
for a seizure disorder, claimed as due 
to head injury.  All applicable 
theories, laws, and regulations should 
be considered.  If any of the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be provided with a Supplemental 
Statement of the Case (SSOC).  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. C. MACKENZIE 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



